DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 11/02/21 is acknowledged. As amended, claims 42-50 depend from claim 1 so they are also part of Group I and are examined on the merits below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 40, 43, and 47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 40 recites the limitations “the ceiling”, “the floor”, “the aft pressure bulkhead”, “the rear spar of said wings”, “the upper frame of said fuselage”.  There is insufficient antecedent basis for these limitations in the claim.
The terms “stiff” and “flexible” in claim 43 are relative terms which render the claim indefinite. The terms “stiff” and “flexible” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be 
Claim 47 recites the limitation "the water".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 18, 36, 38, 39, and 41 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gevers (US 5850990 A).
For claim 1, Gevers discloses a low noise aircraft (Fig. 1) comprising: a fuselage (300) comprising a nose section (3), a cabin (within 3) and a tail (310) comprising an empennage (311-312), the profile of said fuselage tightening towards said tail (Fig. 13); two wings (1, 4, 5) mounted on opposite sides of said fuselage; two engines (mounted on 6 and 7), each said engine mounted on a pylon (6 and 7) on a respective side of said fuselage; two propellers (8 and 9), each said propeller joined to and positioned behind a respective said engine (Fig. 1); at least one cabin door (implied) to access said cabin; and landing gear (20); wherein said engines are positioned above said wings (Fig. 14); wherein said propellers are positioned at a rear end of each said engine (Fig. 14) such that said propellers push said engines; wherein said propellers are positioned behind the inhabitable zone of said cabin (Fig. 14); 
the thrust produced by the propellers would be directed generally in a backward direction but with components that are oriented in an inward, downward, outboard, or upward direction; this limitation is met as the claim language does not require that the angle of the motor or propeller itself is mounted at an angle).
For claim 18, Gevers as modified discloses the aircraft of claim 1, wherein said wings (1, 4, 5) comprise at least one of plain flaps, single slotted flaps, double slotted flaps, fowler flaps, split flaps, slats, leading edge droops and leading edge slots (Fig. 1, flaps 72).
For claim 36, Gevers as modified discloses the aircraft of claim 1, wherein a nose section (3) of said fuselage (300) comprises an open empty space (Fig. 44, open space above and below landing gear).
For claim 38, Gevers as modified discloses the aircraft of claim 36, wherein the aircraft comprises a fixed front windshield (Fig. 1) and said open empty space (Fig. 44) is usable for luggage and equipment storage (used for landing gear storage), said cabin comprising an access door to said open empty space (implied cabin door for crew member shown in Fig. 44 provides access to this space).
For claim 39, Gevers as modified discloses the aircraft of claim 1, wherein said fuselage (300) is aerodynamically profiled such that lift is generated over said nose section and said cabin (Fig. 1, fuselage is aerodynamic and airfoil shaped, and would generate lift in certain flight conditions).  
For claim 41, Gevers as modified discloses the aircraft of claim 1, wherein said propellers (8 and 9) are positioned above said wings (Fig. 9).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 18, 36, 38, 39, 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gevers (US 5850990 A) in view of Miller et al (“Miller”) (US 20170113805 A1).
For purposes of advancing prosecution in anticipation of a potential amendment, see rejection below in view of Miller regarding moveable thrust vectors.
For claim 1, Gevers discloses a low noise aircraft (Fig. 1) comprising: a fuselage (300) comprising a nose section (3), a cabin (within 3) and a tail (310) comprising an empennage (311-312), the profile of said fuselage tightening towards said tail (Fig. 13); two wings (1, 4, 5) mounted on opposite sides of said fuselage; two engines (mounted on 6 and 7), each said engine mounted on a pylon (6 and 7) on a respective side of said fuselage; two propellers (8 and 9), each said propeller joined to and positioned behind a respective said engine (Fig. 1); at least one cabin door (implied) to access said cabin; and landing gear (20); wherein said engines are positioned above said wings (Fig. 14); wherein said propellers are positioned at a rear end of each said engine (Fig. 14) such that said propellers push said engines; wherein said propellers are positioned behind the inhabitable zone of said cabin (Fig. 14); 
In light of reading the thrust direction as the direction or axis of the prop drive shaft being angled inboard, Gevers, does not teach an angled inboard drive shaft. 
100) wherein the thrust of the engines is oriented inward (Fig. 6) toward the control surfaces of said empennage, or downward toward said empennage, or at least one of outboard and upward relative to said cabin.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gevers by having the thrust of the engines be oriented inward as disclosed by Miller. One of ordinary skill in the art would have been motivated to make this modification to prevent “debris from the affected engine to impact portions of another of the aircraft's engines” (Miller, Para 0002), and to maintain control of tail surfaces in the event of one engine failure by ensuring airflow over the empennage.
For claim 18, Gevers as modified discloses the aircraft of claim 1, wherein said wings (1, 4, 5) comprise at least one of plain flaps, single slotted flaps, double slotted flaps, fowler flaps, split flaps, slats, leading edge droops and leading edge slots (Fig. 1, flaps 72).
For claim 36, Gevers as modified discloses the aircraft of claim 1, wherein a nose section (3) of said fuselage (300) comprises an open empty space (Fig. 44, open space above and below landing gear).
For claim 38, Gevers as modified discloses the aircraft of claim 36, wherein the aircraft comprises a fixed front windshield (Fig. 1) and said open empty space (Fig. 44) is usable for luggage and equipment storage (used for landing gear storage), said cabin comprising an access door to said open empty space (implied cabin door for crew member shown in Fig. 44 provides access to this space).
For claim 39, Gevers as modified discloses the aircraft of claim 1, wherein said fuselage (300) is aerodynamically profiled such that lift is generated over said nose section and said cabin (Fig. 1, fuselage is aerodynamic and airfoil shaped, and would generate lift in certain flight conditions).  
For claim 41, Gevers as modified discloses the aircraft of claim 1, wherein said propellers (8 and 9) are positioned above said wings (Fig. 9).  

Claims 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gevers and Miller, further in view of Hensley (US 20060145000 A1).
For claim 37, Gevers as modified discloses the aircraft of claim 36, wherein the aircraft comprises an elongated front windshield (Fig. 1),
But fails to disclose that the windshield comprises a front access door that opens upwards-and-back such that said nose section and said open empty space are accessible to passengers for entertainment, sport or aircraft entry and exit.
However, Hensley teaches an aircraft (Fig. 4) wherein the windshield comprises a front access door (70) that opens upwards-and-back such that said nose section and said open empty space (Fig. 4) are accessible to passengers for entertainment, sport or aircraft entry and exit (used for entry and exit).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gevers as modified by having a front access door that opens upwards-and-back such that said nose section and said open empty space are accessible to passengers for entertainment, sport or aircraft entry and exit as disclosed by Hensley. One of ordinary skill in the art would have been motivated to make this modification to permit easy access to the aircraft cargo area for loading large cargo and ease of boarding.
	
Claims 1, 4-5, 24, 40, 42-45, and 47-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulikov et al (“Shulikov”) (RU 2111150 C1) in view of Gevers and Miller.
For claim 1, Shulikov discloses a low noise aircraft (Fig. 2-13) comprising: a fuselage (1) comprising a nose section (front of aircraft), a cabin (Fig. 4) and a tail comprising an empennage (6 and 8), the profile of said fuselage tightening towards said tail (Fig. 3); two wings (2 and 3) mounted on opposite sides of said fuselage; two engines (Fig. 6: 13, 15, 18), on a respective side of said fuselage; two propellers (14), each said propeller joined to and positioned behind a respective said engine (Fig. 3); at least one cabin door (24 and 25) to access said cabin; and landing gear (10 and 11); wherein said Fig. 4) such that said propellers push said engines; wherein said propellers are positioned behind the inhabitable zone of said cabin (Fig. 4); 
But fails to disclose that each said engine is mounted on a pylon, wherein said engines are positioned above said wings and that the thrust of said engines is oriented inward toward the control surfaces of said empennage, or downward toward said empennage, or at least one of outboard and upward relative to said cabin.
However, Gevers teaches an aircraft (Fig. 1) wherein each said engine is mounted on a pylon (6 and 7), wherein said engines are positioned above said wings (Fig. 14).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shulikov by having the engines mounted on pylons with the engines positioned above the wings as disclosed by Gevers. One of ordinary skill in the art would have been motivated to make this modification “to avoid interference with the propeller by the spray of water from takeoff or landing” (Gevers, Col 1, lines 37-38).
Additionally, Miller teaches an aircraft (100) wherein the thrust of the engines is oriented inward (Fig. 6) toward the control surfaces of said empennage, or downward toward said empennage, or at least one of outboard and upward relative to said cabin.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Gevers by having the thrust of the engines be oriented inward as disclosed by Miller. One of ordinary skill in the art would have been motivated to make this modification to prevent “debris from the affected engine to impact portions of another of the aircraft's engines” (Miller, Para 0002), and to maintain control of tail surfaces in the event of one engine failure by ensuring airflow over the empennage.
For claim 4, Shulikov as modified discloses the aircraft of claim 1, wherein the geometry of said fuselage comprises a plurality of circular arcs (circular walls of fuselage shown in Fig. 9) meeting at Fig. 4, partitions 31), such that said cabin is pressurizable (implied, “door remains closed and sealed”).  
For claim 5, Shulikov as modified discloses the aircraft of claim 1, wherein said fuselage further comprises a luggage compartment (36) in said tail (Fig. 4) and a luggage compartment door (hatch 37) to access said luggage compartment.  
For claim 24, Shulikov as modified discloses the aircraft of claim 1, wherein each said at least one cabin door (24 and 25) comprises an upper section (24) that opens upward in a "Gull Door" configuration (Fig. 8) and a lower section (25) that opens downward, wherein said lower section acts as an entry step when opened (Fig. 8).  
For claim 40, Shulikov as modified discloses the aircraft of claim 1, wherein a central beam (Fig. 4, 31 at left of engine 13) at the rear of said cabin descends from the ceiling to the floor to reinforce the aft bulkhead (31, at right of engine 13) and to create a structural bridge between the rear spar of said wings (lines up with rear of wings, also shown in Fig. 5-6) and the upper frame of said fuselage that links to said pylons (at least indirectly links to pylons as modified).
For claim 42, Shulikov as modified discloses the aircraft of claim 1, wherein said wings each comprise at least an inner wing section (2) and an outer wing section (3), each said inner wing section comprising a stronger dihedral angle than each said outer wing section (Fig. 2).  
For claim 43, Shulikov as modified discloses the aircraft of claim 42, wherein each said inner wing section is stiff and each said outer wing section is flexible and bends during flight (with the inner sections 2 being shorter than the outer sections 3, they would be stiffer while the outer sections would be more flexible and able to bend).  
For claim 44, Shulikov as modified discloses the aircraft of claim 42, 
54) terminates at a plurality of attachment points (58) for said landing gear (60), and said fuselage (12) further comprises landing gear compartments (62) for storing said landing gear (60) such that said landing gear (60) is retractable.
However, Gevers teaches an aircraft wherein an inner wing section terminates at a plurality of attachment points for said landing gear (Fig. 6: multiple attachments such as 6, 7, and other struts), and said fuselage further comprises landing gear compartments for storing said landing gear (gear 18 and 19 retract into fuselage) such that said landing gear is retractable.
For claim 45, Shulikov as modified discloses the aircraft of claim 44, but fails to disclose that said landing gear compartments are watertight.
However, Gevers teaches that landing gear components may be made watertight (Col 37, lines 34-36). Even though Gevers teaches the landing gear will not be made watertight, this is recited as a preference, and it could still be beneficial despite the downsides listed.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shulikov as modified by having the landing gear compartment be watertight as disclosed by Gevers. One of ordinary skill in the art would have been motivated to make this modification to prevent water from entering the compartment which would increase the weight of the aircraft once it takes off.
For claim 47, Shulikov as modified discloses the aircraft of claim 42, wherein the dihedral angles of said inner wing sections are strong enough such that said outer wing sections stay above the water (Fig. 11).  
For claim 48, Shulikov as modified discloses the aircraft of claim 42, but fails to disclose that said inner wing sections comprise at least one of floats or sponsons.
However, Shulikov does teach an inner wing section with floats (middle wing sections with floats 39 are inboard to outer wing sections 40).
In re Japikse, 86 USPQ 70. One of ordinary skill in the art would have been motivated to make this modification to adjust the angle and stability of the aircraft during a water landing or takeoff as well as change the roll stability during flight.
For claim 49, Shulikov as modified discloses the aircraft of claim 42, wherein said outer wing sections (Fig. 2: 3) comprise floats (39).  
For claim 50, Shulikov as modified discloses the aircraft of claim 42, wherein the propellers are positioned above the wings (as modified by Gevers).

Claim 46 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shulikov, Gevers, Miller, further in view of Richard (CA 2368566 A1).
For claim 46, Shulikov as modified discloses the aircraft of claim 42, but fails to disclose that said inner wing sections cross through the aircraft under at least one seat inside said cabin.  
However, Richard teaches an aircraft (Fig. 1) wherein wing sections (14) cross through the aircraft under at least one seat inside said cabin (seat inside the cabin implied by windows).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Shulikov as modified by having the wing by a low wing design as disclosed by Richards. One of ordinary skill in the art would have been motivated to make this modification for greater control authority in roll and so the wing could act as water skis.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
AIRCRAFT CONFIGURATION by Moore et al (US 20070176047 A1)
Aircraft by Dornier (US D264838 S)
All Terrain Aircraft (ATA) by Brown (US 20030173454 A1)
Reduced Noise Monolithic Wing-stabilizer Aircraft by Lion (US 4447022 A)
Noise-shielding Wing Configuration by Sankrithi (US 7900868 B2)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/cnmz/

/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642